Citation Nr: 1123045	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-06 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a lung disorder due to lead poisoning.

2. Entitlement to service connection for bone deterioration due to lead poisoning.

3. Entitlement to service connection for a neck disorder due to lead poisoning.

4. Entitlement to service connection for a low back disorder due to lead poisoning.

5. Entitlement to service connection for a right shoulder disorder due to lead poisoning.

6. Entitlement to service connection for a left shoulder disorder due to lead poisoning.

7. Entitlement to service connection for a left knee disorder due to lead poisoning.

8. Entitlement to service connection for a right ankle disorder due to lead poisoning.

9. Entitlement to service connection for a left ankle disorder due to lead poisoning.

10. Entitlement to service connection for a right wrist disorder due to lead poisoning.

11. Entitlement to service connection for a left wrist disorder due to lead poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2005 by the VARO in Houston, Texas, denying the Veteran's claims for service connection for multiple disorders, all due to claimed lead poisoning, on the basis that new and material evidence had not been presented to reopen previously denied claims therefor.  By its August 2009 decision, the Board determined that new and material evidence had been received by VA to permit reopening of previously denied claims for service connection for bone deterioration, a neck disorder, a low back disorder, a right shoulder disorder, a left shoulder disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, a right wrist disorder, and a left wrist disorder, all claimed as due to in-service lead poisoning.  Those reopened claims, as well as the Veteran's claim for service connection for a lung disorder, to include the question of whether new and material evidence had been received to reopen a previously denied claim therefor, were then remanded to the RO through the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's completion of the requested actions, the case has been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

The record reflects that in June 2009 the Veteran was afforded a videoconference hearing before the Board.  That hearing was conducted before a Veterans Law Judge that is no longer employed by the Board and notice of this fact was furnished to the Veteran by the Board through its written correspondence of May 2011, wherein the Veteran was offered the opportunity to appear and offer testimony before a Veterans Law Judge that would decide the issues on appeal.  By his response, received by the Board later in May 2011, the Veteran specifically requested an additional hearing before the Board, sitting at a VA facility in San Antonio, Texas.  Remand to effectuate the Veteran's hearing request is thus required.  

Accordingly, this case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before the Board, preferably sitting at San Antonio, Texas, as soon as possible as to the matters herein on appeal.  Written notice of the date, time, and location of the scheduled hearing should be provided to the Veteran at his current address of record in advance of any such hearing and a copy of such notice should be included in the claims folder.

Thereafter, after completing any further actions needed, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to preserve the appellant's due process rights.  No inference should be drawn as to the outcome of this matter by the action herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


